Citation Nr: 1620454	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-20 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol dependence and polysubstance abuse. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mr. Timothy White, Attorney at Law 


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 2006 to December 2007. 

These matters come on appeal before the Board of Veterans Appeals (Board) from a January 2014 rating decision by the Department of Veterans Affairs, Regional Office (RO) located in Muskogee, Alabama, which denied the benefits sought on appeal.  The Veteran has perfected his appeal as to each issue. 

In November 2015, the Veteran testified before a member of the Board during a hearing held at the RO.  During the hearing, the Veteran waived initial consideration of the additional evidence associated with the claims folder.  A copy of the hearing transcript has been associated with the claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to increased rating for PTSD, and he further asserts entitlement to a TDIU based on the severity of his PTSD disability.  Based on a review of the claims folder, the Board finds that additional development is needed prior to development of the claims. 

A remand is needed to afford the Veteran with a new VA psychiatric examination to evaluate the severity of this PTSD disability.  The Veteran was last afforded with a VA psychiatric examination in January 2014.  Since then, the Veteran has been voluntarily admitted twice for inpatient treatment for substance abuse, which suggests that the Veteran's disability might have worsened.  In addition, in the January 2014 VA examination, the VA examiner opined that the Veteran's disability results in occupational and social impairment with reduced reliability and productivity, but the examiner indicated that this level of impairment was only attributable to his PTSD symptoms.  The VA examiner did not consider the severity of the Veteran substance abuse symptoms on his functional impairment, which has already been associated with his PTSD disability on a secondary basis.  A medical opinion is needed that assesses the functional impairment due to the Veteran's disability due to PTSD with alcohol dependence and polysubstance abuse.  Based on the foregoing, the Board finds that a new VA psychiatric examination is needed. 

In addition, a review of the record indicates that the Veteran sought vocational rehabilitation benefits through VA.  No vocational rehabilitation records have been associated with the claims file.  VA is under a duty to make as many requests as are necessary to obtain records in the custody of a Federal department or agency. 38  C.F.R. § 3.159(c)(2).  As these records might impact the Veteran's TDIU claim, attempts to obtain the Vocational Rehabilitation folder should be made.    


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Update the claims folder with the Veteran's VA treatment records dated since June 2015. 

2. Seek the Veteran's assistance to identify and obtain any outstanding pertinent non-VA treatment records. 

3. Attempt to obtain the Veteran's VA Vocation Rehabilitation folder.  All attempts to obtain this folder should be fully documented.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

4. Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected disability due to PTSD with alcohol dependence and polysubstance abuse.  The claims file, and any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a true picture of the nature and extent of his current psychiatric symptomatology.  The tests and studies performed, and their results, should be discussed in the examination report.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria. 

The VA examiner should comment on the validity of the Veteran's responses during clinical testing. 

The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation.  The opinion should consider the Veteran's employment history and his educational background.  When offering the opinion, the examiner must not consider the effects of age or any non-service connected disability.

A complete rationale for any opinion expressed should be provided.

5. Thereafter, readjudicate the Veteran's issues on appeal including entitlement to TDIU.  If any benefit on appeal remains denied, then provide the Veteran and his representative a supplemental statement of the case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




